Citation Nr: 0903828	
Decision Date: 02/04/09    Archive Date: 02/12/09	

DOCKET NO.  05-09 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial increased (compensable) 
evaluation for a burn scar of the left medial ankle. 

2.  Entitlement to an initial increased (compensable) 
evaluation for a burn scar of the right medial foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from November 1955 to 
February 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which granted service 
connection for scars of each foot/ankle and assigned 
noncompensable evaluations.  The veteran disagreed with the 
evaluations assigned.  The case is now ready for appellate 
review.  

The veteran's original claim giving rise to this appeal was 
filed in March 2004.  With respect to the claim on appeal, 
the veteran specifically claimed VA compensation for "burned 
feet."  After service connection for scars was allowed and 
noncompensable evaluations assigned, the veteran disagreed 
stating that he was really claiming disability of his feet 
which was unrelated to his burn scars, and at various times 
mentioned tendon and instep and fungus and other problems.  
Additional claims for service connection for disabilities of 
the feet are not inextricably intertwined with an appropriate 
evaluation of the veteran's old burn scars, and are referred 
back to the RO for appropriate action.  If the veteran wishes 
to advance claims for disability of the feet other than the 
residual of his burn scars, he should initiate such claims 
with sufficiently clear specificity to put VA on notice of 
exactly what it is he is claiming.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been requested or 
obtained.  

2.  The burn scars on each foot/ankle are shown to have been 
healed without residual by the time the veteran was separated 
from service, there is a complete absence of any evidence of 
chronicity of adverse symptoms of any kind from these scars 
at all times after service separation, and current 
examination reveals no objective evidence of compensable 
symptoms at present.  


CONCLUSION OF LAW

The criteria for an initial increased (compensable) 
evaluation for burn scars of the left medial ankle and right 
medial foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.14, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The veteran was provided VCAA notice in May 2004, prior to 
the issuance of the rating decision now on appeal from 
September 2004.  This notice informed him of the evidence 
necessary to substantiate his claims, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  The veteran was advised of the relevant criteria 
for evaluation of scars during the pendency of this appeal.  
The specificity requirements regarding claims for increase 
announced in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
are not applicable in cases where, like the one at present, a 
veteran files claims for service connection with are 
subsequently allowed, and then disagrees with the assigned 
evaluation.  Additionally, by his written statements, the 
veteran has evidenced an actual knowledge of the criteria for 
evaluating superficial scars.  The service medical records 
were collected and the veteran was provided a VA examination 
which is adequate for rating purposes.  VCAA is satisfied in 
this appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body, to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.  

The use of manifestations and symptoms not resulting from 
service-connected disease or injury in establishing an 
appropriate service-connected evaluation, must be avoided.  
This is the rule against pyramiding of disability 
compensation evaluations.  38 C.F.R. § 4.14.  

Scars, other than of the head, face, or neck, that are deep 
or cause limited motion, warrant a 10 percent evaluation if 
they cover an area exceeding 6 square inches.  
38 C.F.R. § 4.118, Diagnostic Code 7801.  Scars, other than 
of the head, face, or neck that are superficial and do not 
cause limitation of motion, warrant a 10 percent evaluation 
if they cover an area or areas of 144 square inches or more.  
38 C.F.R. § 4.118, Diagnostic Code 7802.  Scars which are 
superficial and unstable where, for any reason, there is a 
frequent loss of covering of the skin over the scar, warrant 
a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic 
Code 7803.  Scars which are superficial and painful on 
examination warrant a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  Other scars will be 
rated on any limitation of function of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805.  

Analysis:  The service treatment records reveal that in early 
1957, the veteran sustained burns of both ankles, right 
greater than left, when a washer door accidently opened and 
hot water splashed on his feet.  After several weeks of 
hospitalization, the veteran was transferred from Greenland 
to Canada for continued observation.  Upon initial transfer, 
it was noted that the veteran had "healed burns - both 
ankles."  No skin grafting was indicated, and the veteran was 
to be returned to duty.  Diagnosis was noted to be "burns, 
healed on admission. . . ."  The following month, the veteran 
was seen for followup and it was noted that one foot became 
edematous toward evening, "otherwise no complaints."  The 
service treatment records are otherwise entirely silent for 
any complaints, findings or treatment for any burn residuals.  
Some 18 months later, the veteran was examined for service 
separation in December 1958.  The examination report does 
note tattoos and small scars of the left hand and index 
finger, but there is no notation of the scars of both feet, 
nor were there any complaints with respect to those scars 
noted.  

Following service separation in 1958, there is a complete 
absence of any competent medical evidence which shows or 
suggests that the veteran sought or required any further 
treatment for burn residuals of his feet.  There are private 
medical records commencing in or around 1995 which are 
entirely silent for any complaints or findings with respect 
to burn scar residuals of the feet which do note that the 
veteran is status-post head injury with subsequent stroke 
with chronic left-sided weakness, status-post myocardial 
infarction with coronary artery bypass graft surgery, and 
status-post spinal cord injury in 1995, with diagnoses of 
paraplegia and significant lower extremity impairment which 
has been clinically attributable to these injuries and 
diseases which clearly occurred decades after the veteran was 
separated from service, and which are entirely unrelated to 
service.  

It is noteworthy that none of these private treatment records 
include any complaints by the veteran or findings on 
examination of adverse symptoms attributable to the veteran's 
old resolved burn scars from service in 1957.  These records 
do note the veteran to be significantly disabled from weight 
bearing, requiring moderate to maximal assistance of two 
persons for sit-to-stand, and stand-pivot with poor balance.  
There are further notations of decent plantar flexion 
strength, but dorsiflexion strength was just over anti-
gravity.  Light touch testing was intact on the right, and 
left side light touch was present but diminished.  It was 
specifically noted that he did have "sensory extinction which 
had been present in the past."  Strength in the lower 
extremities showed him to be about two for hip flexion, less 
than two for knee extension, and absent dorsiflexion with 
significant spasticity on occasion.  

Other more recent treatment records note persistent lower 
extremity spasticity, and that the veteran continued to have 
left hemiparesis.  These findings were specifically 
attributable to old thoracic spine injury and left 
hemiparesis secondary to previous CVA (stroke).  There had 
been peripheral vein harvesting in the left leg.  Records 
from 2001 noted that the veteran had been prescribed tall 
boots for structural support and there were noted to be some 
mild skin irritation in the anterior left ankle "where the 
boot rubs but there is no skin breakdown and nothing that 
looks terribly compromised."  

In August 2004, the veteran was provided a VA examination for 
scars.  The claims folder was available for review.  The burn 
scar of the left medial ankle was 4 by 6 centimeters.  The 
texture of the scar area was very smooth, but there was no 
induration, inflexibility, elevation, edema, ulceration or 
breakdown over scar, underlying tissue loss, keloid 
formation, and the scar did not result in any limitation of 
motion or loss of function.  The assessment was an 
asymptomatic scar of the left medial ankle.  

Examination revealed that the scar of the right medial foot 
was 3 by 3 centimeters, and the skin was smoother than 
normal, and there was no tenderness, inflammation, 
inflexibility, elevation, edema, ulceration or breakdown over 
scar, underlying tissue loss, keloid formation and no 
limitation of motion or loss of function.  The diagnosis was 
an "asymptomatic" scar of the right medial foot.  

A clear preponderance of the evidence of record is against a 
compensable evaluation for either residual burn scar of the 
left medial ankle or right medial foot.  The VA examination 
addressed each and every possible area of compensable 
evaluation provided in the applicable diagnostic codes for 
evaluation of the veteran's burn scars.  No compensable 
evaluation is warranted for either scar on the basis that it 
is deep or caused limited motion covering an area exceeding 6 
square inches (7801), or that neither scar covered an area 
exceeding 144 square inches (7802), neither scar was shown to 
be unstable with frequent loss of covering of the skin over 
the scar (7803), neither scar was noted to be painful on 
examination (7804), and neither scar was shown to result in 
any limitation of function of any part affected (7805).  

Service connection was granted by the RO because the veteran 
was shown to have sustained burn scars of both feet during 
service, and burn scars were clearly identified on current VA 
examination.  However, noncompensable evaluations were 
warranted because neither of these scars is shown to be in 
any way disabling.  Although the veteran is also shown to 
have sustained significant superimposed injuries regarding 
heart disease, stroke, and thoracic spine injury, no 
disability of the feet or ankles or lower extremities 
attributable to these post-service injuries may be considered 
in assigning a potential compensable evaluation for residual 
burn scars from service.  38 C.F.R. § 4.14.  

The veteran is shown to have sustained burns of both feet 
during service in 1957, first filed a claim for service 
connection for burned feet in 2004, some 47 years after the 
burns were sustained.  Service connection was granted based 
upon the existence of these scars, but no compensable 
evaluation is warranted in the absence of any competent 
medical evidence which shows that they are in any way 
symptomatic or affect of function of either foot or ankle. 




ORDER

Entitlement to an initial increased (compensable) evaluation 
for a burn scar of the left medial ankle is denied.

Entitlement to an initial increased (compensable) evaluation 
for a burn scar of the right medial foot is denied.



	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


